      Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

ALTAMAHA RIVERKEEPER, et al.,

       Plaintiffs,

v.

UNITED STATES ARMY CORPS OF                          Case No. 4:18-cv-00251-JRH-JEG
ENGINEERS, et al.,

       Defendants,

and

SEA ISLAND ACQUISITION, LLC,

       Defendant Intervenor.


            SEA ISLAND ACQUISITION, LLC’S STATEMENT OF MATERIAL
                 FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF
                    CROSS MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56.1 of the Local Rules of the U.S. District Court for the Southern

District of Georgia, Defendant Intervenor Sea Island Acquisition, LLC (Sea Island) submits this

statement of material facts as to which there is no genuine dispute and conclusions of law in

support of its Cross Motion for Summary Judgment.

                               History of Erosion on Sea Island

       1.      Erosion has long been a source of concern at Sea Island and has been extensively

studied. See, e.g., Memorandum for Record (MFR), AR000219 at AR000221-31; Permit

Application (October 15, 2015) (2015 Application), AR003479 at AR003518-38 (Oertel &

Basco Report). Because of this erosion, the developed oceanfront property on Sea Island was

protected decades ago, initially by rock revetments and sloping concrete seawalls installed in the

late 1970s and early 1980s. Oertel & Basco Report at AR003530-33. By 1990, the revetments
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 2 of 20



and seawalls ran for over three miles along the beach and were sufficient to halt the retreat of the

shoreline, but there was no high tide beach in many areas along the Sea Island shoreline. Id.

       2.       In the 1990s, Sea Island obtained permits from the State and the Corps to nourish

the beach with over two million cubic yards of sand from offshore sources and to construct two

groins, one on the north end of the island and the other about three miles south. Id. The initial

north and south groins were designed to hold the nourishment sand that migrates north and south

from the center of the island, so that sand could be routinely recycled to rebuild and restore

eroded areas using sand collected at the groins. Id. at AR003532. This project was successful in

protecting the Sea Island developed shoreline; until recent events, there had been no need for

further dredging or beach nourishment since the late 1990s. See id.; Amendment to Permit

Application (March 6, 2018) (Application Amendment), AR001699 at AR001702-03; MFR at

AR000306-07 (chart detailing Corps permits for issued to Sea Island in connection with beach

nourishment).

                   Permit Application for Erosion Protection at the Reserve

       3.       While the system of a nourished beach buttressed by groins at each end, together

with ongoing beach maintenance and recycling of sand collected from the groins, protected much

of the Sea Island shoreline, erosion continued unabated at the Reserve, a newly developed and

unprotected area located immediately south of the pre-existing south groin. 2015 Application at

AR003481. The Reserve, a small development comprised of eight home sites, extends 1,200 feet

south of the pre-existing south groin. Permit, AR000001, at AR000028 (Proposed Groin & Dune

Plan). Sea Island has completed infrastructure development of the upland property at the

Reserve, from county zoning and plat approval to installation of the road, bridges, and utilities.

Supplemental Response to Comments (July 24, 2018) (Suppl. RTC), AR004105 at AR004112.




                                                 2
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 3 of 20



        4.      In 2015 Sea Island submitted a joint application to the Corps and the State of

Georgia for a permit to extend the 1990s beach nourishment project southward by building a

new, shorter groin and creating a constructed dune and nourished beach at the Reserve. 2015

Application at AR003479. No offshore dredging was initially requested, as there was at that time

sufficient sand on the Sea Island beach to provide the material needed for the project at the

Reserve. Id. at AR003483-84; MFR at 000241.

        5.      Sea Island owns all the land south of the Reserve. In 2015 Sea Island donated to

the St. Simons Land Trust a Conservation Easement over all the land south of the Reserve, which

prohibits any development except for shoreline engineering projects that extend no more than

160 feet south of the southern boundary of the Reserve. MFR at AR000246-47; 2015

Application at AR003490.

        6.      The area at the far south end of Sea Island that is properly denoted the “Spit” does

not include the Reserve. MFR at AR000227 (map depicting shoreline segments).

        7.      While there is no public access from the upland to the beach on Sea Island,

including the beach at the Reserve (just as there is limited access to most of Georgia’s barrier

islands), there is an unfettered right for any person to land a boat on the beach at Sea Island.

Kayakers routinely paddle down Postell Creek or Black Bank River, land at the Spit, and walk

along the shore. MFR at AR000240. The Administrative Record before the Corps reflects no

effort to interfere with that use. Id.

                 Challenge to the Georgia Shore Protection Committee Permit

        8.      On December 11, 2015, the Georgia Shore Protection Committee (SPC) granted

Sea Island a permit for the groin and constructed dune and beach nourishment work at the

Reserve using sand from Sea Island beach north of the existing south groin. Shore Protection

Committee Permit #438 (SPC Permit #438), AR004483.


                                                  3
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 4 of 20



       9.      Several of the plaintiffs in this case (ARK, OHM and Surfrider) challenged SPC

Permit #438 by filing a petition with the Georgia Office of State Administrative Hearings

(OSAH), claiming that the SPC had not adequately considered alternatives and that the project

would have significant adverse environmental effects to sea turtles, shorebirds, and the sand-

sharing system more generally. Suppl. RTC, Attachment F, at AR004294.

       10.     After four days of testimony from nearly twenty witnesses, including multiple

experts, the administrative law judge (ALJ) issued a 46-page order that considered and rejected

many of the same assertions Plaintiffs raise in this case. Id.

       11.     The ALJ found that the project’s design would minimize adverse effects to the

sand-sharing system, that any incidental effects to wildlife would not be unreasonable, and that

the permit conditions would provide an additional environmental failsafe. Id. at AR004336-38.

       12.     The ALJ found that the evidence at the hearing was “insufficient to establish the

existence of a reasonable or viable alternative” to the permitted groin. Id. at AR004335 n.52.

       13.     The ALJ found that the project area “does not attract significant numbers of

piping plover and red knot due to human activity and the absence of dry beach above high tide,”

and that these birds are primarily located “on the low tide beach, sand flats, shoals, and sand bars

in and around Gould’s Inlet.” Id. at AR004320.

       14.     The ALJ rejected Plaintiffs’ contention that the project would interfere with the

public’s use and enjoyment of public lands. Id. at AR004339.

       15.     The ALJ affirmed SPC Permit #438, holding that “[w]eighed against Sea Island’s

interest in protecting its valuable upland property, the modest adverse impacts of the permitted

project are not unreasonable.” Id. at AR004336.




                                                  4
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 5 of 20



       16.     Plaintiffs appealed that decision to Fulton County Superior Court, which upheld

the ALJ’s findings in all respects. Altamaha Riverkeeper, Inc. v. Shore Protection Comm., No.

2016-CV-280501 (Fulton Cty. Super. Ct. Dec. 22, 2016).

       17.     SPC Permit #438, along with its special conditions and other requirements,

remains in full force and effect. See MFR at AR000241.

         Revised Application to Include Beach Nourishment and Offshore Dredging

       18.     While Sea Island’s joint permit application was pending with the Corps, the

Georgia coast was hit with two “one hundred-year” storms—Hurricane Matthew in October

2016 and Hurricane Irma in September 2017. Application Amendment at AR001700-03. The

hurricanes reduced the beach profile along the entire Sea Island shoreline, leaving much of the

Island without a dry sand beach. Id. The result was that the entire Sea Island shoreline had

significantly diminished storm protection, reduced recreational beach, and little to no sea turtle

nesting habitat. Id. The Reserve development in particular was at serious ongoing risk from

storm damage and continuing erosion. Id. In the wake of the hurricanes, Sea Island needed not

only to protect the Reserve but also to replenish the entire nourished beach. Id.

       19.     In the aftermath of Hurricane Matthew, Sea Island retained a consultant to

evaluate the damage to the shoreline and to assist the company in preparing an Amended Permit

Application. AR001700.

       20.     In March 2018, Sea Island revised the pending application with the Corps to

include offshore dredging and the addition of over 1 million cubic yards of sand to the Sea Island

beach to improve the storm protection functions of the beach, increase wildlife habitat (for sea

turtles in particular), and enhance recreation. Id. The revised project extends from the existing

north groin on Sea Island to the new groin located 1,200 feet south of the pre-existing south

groin, a distance of more than three miles. Id. at AR001701, AR001877 (overall project map).


                                                 5
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 6 of 20



This nourishment plan included sufficient added volumes of sand “to restore the deficit in the

area between the existing groins, including the volume necessary to accommodate the Reserve

project, plus advance nourishment to account for anticipated future erosion.” AR001714. The

Amended Application did not alter plans for the proposed new groin at the Reserve.

       21.     Separately, Sea Island sought and obtained a SPC permit for the offshore

dredging and beach nourishment, which Plaintiffs neither opposed nor appealed. Georgia Shore

Protection Committee Permit #461 (SPC Permit #461), AR001014.

       22.     The entire groin construction, offshore dredging, and beach nourishment project

was financed privately, with no funding support from any local, state, or federal governmental

agency. Suppl. RTC at AR004106.

       23.     SPC Permits #438 and #461 included revocable licenses from the State that

authorized use of state-owned waterbottoms. AR002290, AR001023. In addition, Sea Island

secured a mineral lease from the State Properties Commission. Id.

                                     Agency Consultation

       24.     The Corps compiled an administrative record documenting review of the project

by the Georgia Department of Natural Resources (Georgia DNR), Georgia Department of

Environmental Protection (Georgia EPD), U.S. Fish & Wildlife Service (USFWS), National

Marine Fisheries Service (NMFS), and others as well as the Corps. MFR at AR000241-42,

AR000267-70, AR000281, AR000288, AR000290-92, AR000294-97.

       25.     The Corps consulted with NMFS under Section 7 regarding the effects of groin

construction, which NMFS determined was “not likely to adversely affect listed species under

NMFS’s purview.” NMFS Oct. 19, 2017 Concurrence Letter, AR001896 at AR001900 (“all




                                                6
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 7 of 20



potential project effects to listed species were found to be discountable, insignificant, or

beneficial”).

        26.     The Corps consulted with NMFS regarding effects of the project on essential fish

habitat in compliance with the Magnuson-Stevens Fishery Conservation and Management Act.

NMFS Apr. 20, 2018 Letter, AR004102; NMFS July 27, 2018 Letter, AR000837.

        27.     In its letter dated April 20, 2018, NMFS provided two conservation

recommendations (CRs) pertaining to the amended project: (1) eliminating the T-head groin; and

(2) limiting work to the extent practicable to the season of low biological activity. AR004102.

        28.     On July 17, 2018, the Corps responded that it would follow CR 2 but not CR 1.

AR000926. As for not adopting CR 1, the Corps explained that “footprint of the project . . .

represents a relatively small area of habitat . . . that is utilized by the” wildlife at issue, and that

“ample habitat is located both upstream and downstream of the [P]roject site that these species

could relocate to.” Id. In incorporating CR 2 as a special condition, the Corps required all work

to be completed between November 1st and April 30th, outside sea turtle nesting season. Id.

        29.     The Corps consulted with USFWS under Section 7 regarding effects of the groin

and beach nourishment on numerous species under that agency’s jurisdiction, including several

species of sea turtles, shorebirds, and the West Indian manatee. MFR at AR000266-70. USFWS

found that the project included “measures to avoid and minimize impacts” to listed species, and

agreed with the Corps that the project was not likely to adversely affect these species. USFWS

May 22, 2018 Concurrence Letter, AR001211 at AR001212.

        30.     USFWS in its May 22, 2018 concurrence letter concluded that there would be no

adverse impacts to threatened and endangered species, including piping plovers: “The project

includes a supplementary biological assessment (BA) with measures to avoid and minimize




                                                    7
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 8 of 20



impacts. Because these measures are included in the project, the Service concurs with your

determination for all species.” AR001211 at 1212.

       31.     The Corps determined that the effects of dredging and beach nourishment on

other listed species were covered under NMFS’s 1997 SARBO and SARBA—a determination

that NMFS specifically noted that the Corps should make and that NMFS did not dispute. NMFS

May 1, 2018 Email, AR001310; MFR at AR00269-70.

       32.     The Corps received no comments during the public comment period objecting to

the beach nourishment aspect of the project. Suppl. RTC at AR004106.

       33.     No commenters objected to the offshore dredging aspect of the revised

application during the public comment period, either to the location or depths of dredging, the

method of dredging, or any concerns about potential impacts to threatened or endangered

species. Suppl. RTC at AR004106.

                                  Issuance of the Corps Permit

       34.     The Corps issued the Permit for the revised project on September 12, 2018.

AR000001. The Permit includes seven general conditions as well as nine special conditions,

many with multiple subparts. These conditions assure that the groin and nourishment project

does not cause adverse effects. The Permit requires, for example, that all work take place

between November 1st and April 30th to avoid turtle nesting season. Id. at AR000003 (Special

Condition (1)(a)). The Permit also imposes extensive measures to ensure that the sand deposited

on the beach is of sufficiently high quality. Id. at AR000004-05 (Special Condition (2)). In

addition, the Permit requires extensive monitoring of the project before, during, and after

construction, for the next five years. If the Corps determines the groin is causing negative

impacts to the sand-sharing system, Sea Island must submit a corrective action plan to the Corps

and Georgia DNR. Id. at AR000003-07 (Special Conditions (1)(c), (d) & (4)-(8)).


                                                 8
     Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 9 of 20



       35.       Properly designed groins can mitigate adverse effects, as referenced in the Corps’

Coastal Engineering Manual and other scientific literature and as determined by the Corps. See,

e.g., MFR at AR000233-38, AR000256-62.

       36.       The Corps set forth its findings regarding the permitted project in its

Memorandum for Record. AR000219. The MFR concluded that “[b]ased on the design of the

project and proposed special condition, the Corps has determined that the project would have a

minimal individual and cumulative adverse impacts on the sand sharing system.” Id. at

AR000292. The Corps further found that the overall project would provide a “minor beneficial

effect on shoreline erosion and accretion.” Id. at AR000283.

       37.       The Corps’ decision, as explained in the MFR, relied in part of the independent

review of the project by Mr. Kevin Conner, a coastal engineer in the Corps’ Wilmington District.

       38.       The Corps provided Mr. Conner with over 400 pages of material relating to

Plaintiffs’ claims. The specific items are listed at AR001967 and are replicated in the

administrative record at AR001973 to AR002394. These materials included:

             •   GreenLaw’s 20-page comment letter dated January 15, 2016, with 82 additional

                 pages of attachments, including the reports of Dr. Chester Jackson and Dr. Robert

                 Young as well as a statement of coastal scientists opposed to groins (AR002038-

                 140);

             •   SELC’s 23-page comment letter dated January 15, 2016, with 18 additional pages

                 of attachments, including the expert report of Dr. Webb (AR002141-82); and

             •   SELC’s 22-page comment letter dated February 28, 2017 (AR002372-94).

       39.       Mr. Conner determined that the new groin would extend the overall length of the

pre-existing groin field by only about 8%. MFR at AR000235. Mr. Conner also found that “it is




                                                   9
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 10 of 20



unlikely that the construction of a new shorter groin just south of the existing southern groin

would interrupt sediment transport in any measurable way under the current system.” Id. at

AR000292.

       40.     Mr. Conner made his findings prior to Sea Island’s submission of its Amended

Permit Application in March 2018.

       41.     The Corps concluded that the low profile of the permitted groin would allow sand

to pass over the structure, and that the use of armor stone would allow sand to pass through the

structure. MFR at AR000293.

       42.     Addressing the beach nourishment aspect of the project as amended, the Corps

found that the introduction of over 1 million cubic yards of sand “would allow the beach between

the groins to eventually reach an equilibrium state and thus allow some sand to bypass the groins

and travel downdrift to the spit and potentially to St. Simon’s Island, including East Beach.” Id.

       43.     The Corps Permit specifically authorized placement of dredged material both

above and below the mean high water line along the beach. See Permit at AR000020-23,

AR000031 (cross-sections of permitted beach nourishment and dune construction, extending

well above mean high water).

       44.     The small segment of beach located between the new tapered groin and the

existing south groin is not preferred piping plover habitat given the high level of human use and

the existence of extensive preferable habitat to the south (at Gould’s Inlet) and also to the north

(at Little St. Simons). As the Corps found, the piping plover “prefers to utilize uninhabited areas

of the shoreline (i.e. away from human interaction) and are therefore found primarily at the

northern and southern ends of inhabited islands”; as a result, “piping plover usage near or within

the proposed project area is expected to be low.” MFR at AR000249-50.




                                                 10
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 11 of 20



       45.     The Permit issued by the Corps includes requirements to monitor sand movement

within the area between the pre-existing southern groin and new permitted groin as well as

downdrift of the groins. If the results of the monitoring indicate that the new groin is trapping

sand, Sea Island would be required to submit a corrective action plan.” Permit at AR000006.

       46.     The Corps found that the incremental contribution of the permitted project to

cumulative impacts would not be significant. MFR at AR000249-50.

       47.     The Corps concluded that “this permit action will not have a significant impact on

the quality of the human environment.” MFR at AR000304. It therefore found that no

Environmental Impact Statement was required. Id.

       48.     In the MFR, the Corps analyzed three alternatives that require beach nourishment

without the Proposed Groin. AR000258-62. With respect to Plaintiffs’ suggested “least

environmentally damaging practicable alternative”—nourishment from the pre-existing south

groin to the end of the Spit—the Corps found that it was outside the scope of the Project, thus not

practicable, because it would not meet the overall Project purpose. Id. at AR000258. The Corps

also concluded that if Sea Island nourished the full length of the area south of the pre-existing

south groin (roughly a mile), the storm protection would be only temporary. Id. at AR000257-

AR000258.

       49.     The Corps’ MFR spends several pages addressing the issue of public access,

ultimately rejecting the concerns raised. MFR at AR000238-42. The Corps Permit further

addresses the issue, stating that it does not grant Sea Island “any property rights or exclusive

privileges” and likewise “does not authorize any injury to the property or rights of others.”

Permit § 2.b.(2) & (3) at AR000008.




                                                 11
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 12 of 20



       50.     In deciding no hearing was needed, the Corps explained that those at the agency

were “able to thoroughly evaluate the permit using the information . . . gathered through

consultations with reviewing agencies, all of the public comments received and the applicant’s

responses to the public comments, as well as other sources.” Corps Sept. 5, 2018 Hearing Letter,

AR000522. The Corps also determined that a public hearing would not provide any “additional

information necessary for evaluating the proposed permit.” Id. In support of that determination,

the Corps prepared a Decision Paper further detailing its analysis. AR000543-47. Among other

things, the Corps explained that the hearing requests failed to specify why a public hearing

would be necessary to present additional information and noted that it had already received

extensive public comments, including several from technical experts. Id. at AR000545-46.

                                 Implementation of the Project

       51.     Sea Island initiated offshore dredging on January 4, 2019, which continued until

March 7, 2019. Interim Status Report, AR004754. The dredged material, over 1 million cubic

yards of sand, was placed in the project area, extending from the Reserve (Reach 1) to

approximately 36th St. (Reach C). Id. at AR004755. Sand was also excavated from the area

north of the south groin (Reach A) and mechanically transferred into the Reserve by truck. Id.

       52.     The Administrative Record contains no evidence that offshore dredging

operations resulted in any take of threatened or endangered species.

       53.     Some of the material in the offshore borrow site included finer-grained sand than

anticipated and, as a result, dredging operations deviated slightly from authorized depths at some

locations. Id. at AR004755-57 (“93.0% of excavations were within design cut depths”). In

addition, the finer-grained material posed issues in dewatering and in constructing the beach and

dune areas. Id. The dredged material required extensive mechanical management after discharge

from the dredge pipe into the Reserve, and the dune feature as constructed was slightly lower and


                                                12
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 13 of 20



slightly wider than the template shown in the Permit drawings. Id. at AR004759-60. Sea Island

explained that the constructed dune was tied in to the preconstruction escarpment to meet the

project objectives and to be consistent with good engineering practices. Id. at AR004759.

       54.     After the dredged material was placed on the beach in early 2019, surf conditions

caused unusual erosion. Id. at AR004757. The Permit authorized the recycling of dredged sand

from below the mean lower low water mark to maintain the project and to correct unusual

erosion rates caused by discrete events. AR000001. To address the erosion, Sea Island recycled

material from both Reach A and Reach C borrow areas. Interim Status Report at AR004757.

       55.     Material was borrowed from Reach C at the request of the Wildlife Conservation

Section of Georgia DNR to separate the beach from the offshore sandbar known as Hupp’s Bar

in order to protect the shorebird nesting habitat there. Id.; Permit Modification Request,

AR005055 at AR005065 (Georgia DNR Feb. 8, 2019 Letter).

       56.     The groin was constructed in the location authorized by the Permit, with the

seaward end located as originally designed, and the stem of the groin running 350 feet landward.

Interim Status Report at AR004758 & AR004958 (survey of groin as initially constructed).

       57.     The seaward location of the new groin maintained the tapered groin effect that is a

key aspect of the design, to be consistent with the Corps’ Coastal Engineering Manual. Id. at

AR004758.

       58.     After beach nourishment, a tie-in was constructed to extend the groin further

landward, consistent with the project concept and design and with good engineering practices. Id.

at AR004758 & AR004962 (survey of groin with groin tie-in). The groin tie-in was located

landward of the Corps’ jurisdiction limits, and it became buried under the nourished beach and

constructed dune. Id. at AR004758-59.




                                                13
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 14 of 20



        59.     The majority of the constructed dune portion of the project is located landward of

the Corps’ jurisdictional limits. Id.

                                        Permit Modification

        60.     The permitted project was a complex and multi-faceted undertaking that involved

dredging material from a borrow site three miles offshore; pumping that material to the beach;

dewatering and managing the dredged material; nourishing over three miles of beach with over

one million cubic yards of dredged material plus sand transported by trucks from Reaches A and

C; and construction of the groin and constructed dune at the Reserve. Interim Status Report at

AR004754-60.

        61.     Sea Island submitted a Permit Modification Request on May 24, 2019 (Permit

Mod Request). AR005055.

        62.     The Corps consulted with USFWS on Sea Island’s Permit Modification Request.

By letter dated June 21, 2019, USFWS stated it had no objection to the Permit Modification and

that the modification did not change its concurrence with the Corps’ ESA determination.

AR004650. See also Permit Modification Memorandum for Record (Permit Mod MFR),

AR004639 at AR004646.

        63.     The Corps evaluated the requested revisions in the Permit Modification Request

and determined they would cause no further impacts to protected species or other resources. Id.

at AR004642-46.

        64.     The Corps agreed that the groin tie-in and much of the constructed dune were

above the Corps’ jurisdiction line and noted that placement of material would have likely been

verified under Nationwide Permit 45, which authorizes the repair of uplands damaged by discrete

events. Id. at AR004640-41.




                                                14
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 15 of 20



       65.     The Corps’ Permit Modification did not authorize extending the groin any further

into the ocean than originally permitted; rather, the seaward portion of the groin was constructed

in the same location initially authorized. Interim Status Report at AR004758-59; Permit

Modification (Permit Mod), AR004617 at AR004626 (overlay of as-built groin and dune onto

permit groin and dune plan).

       66.     The landward extension of the groin tie-in was located beneath the newly added

beach nourishment and constructed sand dunes that connected with the upland. AR004758-59.

The Corps explained its reasoning in the Permit Mod MFR, AR004639, and issued the Permit

Modification on July 5, 2019, AR004617.

       67.     The Corps evaluated not only the information presented by Sea Island in its

Permit Modification Request, AR005055, but also the extensive allegations set forth by CSC in

its April 24, 2019 letter, AR005174-92.

       68.     The Permit Mod MFR sets forth each alleged noncompliance event included in

CSC’s April 24, 2019 letter: the placement of the dredged sand outside of the permitted project

footprint (AR004640); the excavation of sand from Reach A and placing it within the new groin

cell (AR004642); and the alleged failure to properly fill the new groin cell (AR004643). For each

alleged violation, the Corps sought a direct explanation from Sea Island, evaluated the activity

and explanation in light of overall Permit requirements, and determined a proper response, as

detailed in the Permit Mod MFR. Id.

       69.     Sea Island submitted a post-construction survey of sand in the cell adjacent to the

Reserve and, as the Corps found in the Permit Mod MFR, the survey showed that the groin was

filled as originally approved. AR004643. Sea Island has an ongoing obligation under the Permit




                                                15
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 16 of 20



that ensures the sand system is “continually monitored,” and the Corps has authority to require

corrective action if the activity causes negative impacts to the sand-sharing system. Id.

       70.     Sea Island reported that the dredging contractor had slightly exceeded the

authorized cut depths in approximately 7% of the total borrow area of 254 acres located three

miles offshore. Interim Status Report at AR004755-56. The Corps concluded that these

exceedances of the approved dredging depths were “minor and did not change any of the effect

determinations and evaluations made in the Corps EA.” Permit Mod MFR at AR004644.

       71.     The Corps walked through the changes in Sea Island’s requested modification, the

allegations from CSC, and concluded “that the proposed modifications are in the public interest,

in compliance with the 404(b)(1) guidelines and would not have a significant effect on the

human environment.” Permit Mod MFR at AR004646.

                                      Groin Tie-In Removal

       72.     Although the Corps approved the groin tie-in, AR004628, Georgia DNR, through

its own independent regulatory authority, required its removal.

       73.     This work has been accomplished, leaving the length of the constructed groin the

same as initially permitted, prior to the Permit Modification. Notice of Groin Tie-In Removal

Pursuant to Consent Order Between the Georgia Department of Natural Resources and Sea

Island Acquisition, ECF No. 75. See also Declaration of Daniel Bucey. ECF No. 75, at Ex. 1.

DNR staff inspected the groin on March 20, 2020, and confirmed that the tie-in had been

satisfactorily removed. Id. ¶ 7. The length of the groin following removal is “the same as

originally permitted” by the Corps prior to the Permit Modification. Id. ¶ 6.




                                                16
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 17 of 20



                                           2020 SARBO

       74.     The Corps issued the Permit for the current project in anticipation that the Section

7 consultation process would be concluded and the 2020 SARBO would be issued, ECF No. 74

at 2, and the new biological opinion directly addresses the activities at issue here.

       75.     The 2020 SARBO supersedes the 1997 SARBO/SARBA. The 2020 SARBO

addresses “borrow area dredging” (also referred to as “beach sand mining”) for beach

nourishment projects, including those where the borrow area is located offshore in state waters

under the Corps’ jurisdiction. 2020 SARBO at 28-29, 522. It addresses the placement of sand

“on eroding beaches to enhance beach habitat for human and animal use and/or to provide storm

risk management benefits to coastal structures” for beach nourishment projects. 2020 SARBO at

29-31, 523-24. It addresses dredging and beach nourishment projects conducted by private

parties under Corps permits issued pursuant to its “[r]egulatory authority to permit beach

nourishments under Section 10 of the Rivers and Harbors Act and Section 404 of the Clean

Water Act.” 2020 SARBO at 29-30, 68. And it addresses potential effects to sturgeon, as well as

critical habitat designated after the 1997 SARBO was issued, concluding that authorized

activities would not appreciably reduce the survival or recovery of these species. 2020 SARBO

at 391-96, 409-11, 640.

                                        Conclusions of Law

       76.     Plaintiffs failed to carry their mandatory burden to establish the constitutional

requirements of standing as to each of their causes of action and requests for relief.

       77.     Plaintiffs’ claims are moot to the extent they object to the extended groin tie-in

beyond that authorized under the initial Permit.




                                                   17
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 18 of 20



       78.     Plaintiffs’ claims are moot to the extent they object to the Corps’ reliance on the

1997 SARBO / 1997 SARBA.

       79.     Because Plaintiffs failed to first raise any environmental concerns regarding the

offshore dredging component of the Permit with the Corps during the permitting process, any

claims related to those purported harms are waived.

       80.     Because Plaintiffs failed to first raise any environmental concerns regarding the

additional beach nourishment component of the Permit with the Corps during the permitting

process, any claims related to those purported harms are waived.

       81.     Because Plaintiffs failed to first raise any objections to the geographic scope of

the cumulative impacts analysis with the Corps during the permitting process, any claims

pertaining to this aspect of the Corps’ cumulative impact analysis are waived.

       82.     Because Plaintiffs failed to first raise any objections regarding access to the public

beach on Sea Island by foot with the Corps during the permitting process, any claims pertaining

to this contention are waived.

       83.     The Corps complied with all applicable requirements under NEPA in issuing the

requested Permit and Permit Modification to Sea Island.

       84.     The Corps adequately considered potential cumulative impacts before issuing the

requested Permit and Permit Modification to Sea Island.

       85.     The Corps’ conclusion that the Permit and Permit Modification would not result

in significant cumulative impacts was not arbitrary and capricious.

       86.     The Corps’ decision not to prepare an Environmental Impact Statement was not

arbitrary and capricious.




                                                18
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 19 of 20



       87.      The Corps complied with all applicable requirements under the Clean Water Act

in issuing the requested Permit and Permit Modification to Sea Island.

       88.      The Corps complied with the Clean Water Act by adequately considering any

purported less environmentally damaging practicable alternatives.

       89.      The Corps complied with all applicable requirements under the Endangered

Species Act in issuing the requested Permit and Permit Modification to Sea Island.

       90.      The Corps Complied with all applicable requirements under the Administrative

Procedure Act in issuing the requested Permit and Permit Modification to Sea Island.

       91.      The minor deviations from the work authorized by the Permit did not preclude the

Corps from issuing the Permit Modification.

       92.      The Corps complied with all applicable requirements to consult with other federal

agencies in issuing the Permit and Permit Modification.

       93.      The Corps’ determination that the Permit and Permit Modification would not

unduly interfere with public access to the Sea Island beach was not arbitrary and capricious.

       94.      The Corps’ decision not to hold a public hearing prior to issuing the Permit and

Permit Modification was not arbitrary and capricious.

       95.      The Corps complied with all applicable Corps regulations in issuing the Permit

Modification.




                                                19
    Case 4:18-cv-00251-JRH-CLR Document 82-1 Filed 04/17/20 Page 20 of 20



       Respectfully submitted this the 17th day of April, 2020.

HALL BOOTH SMITH, P.C.                                 KING & SPALDING LLP

JAMES B. DURHAM                                         /s/ Patricia T. Barmeyer
  Georgia Bar No. 235526                               PATRICIA T. BARMEYER
3528 Darien Highway, Suite 300                            Georgia Bar No. 038500
Brunswick, Georgia 31525                               RANDY J. BUTTERFIELD
Phone: (912) 554-0093                                     Georgia Bar No. 100120
Fax: (912) 554-1973                                       (admitted pro hac vice)
Email: jdurham@hallboothsmith.com                      1180 Peachtree Street NE
                                                       Atlanta, Georgia 30309-3521
                                                       Phone: (404) 572-4600
                                                       Fax: (404) 572-5137
                                                       Email: pbarmeyer@kslaw.com
                                                               rbutterfield@kslaw.com

                           Attorneys for Sea Island Acquisition, LLC

                                 CERTIFICATE OF SERVICE

        This is to certify that I have this day, April 17, 2020, served a true and correct copy of the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record in this matter:

                                                        /s/ Randy J. Butterfield
                                                       RANDY J. BUTTERFIELD




                                                 20
